            Case 1:21-cr-00403-RC Document 17 Filed 06/29/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :
                                            :       CASE NO. 21-CR-403 (RC)
                                            :
NICOLE PRADO,                               :
                                            :
                         Defendant.         :


  GOVERNMENT’S MOTION TO SEAL REDACTED STATEMENT OF FACTS TO
  CRIMINAL COMPLAINT AND SUBSITUTE A REVISED REDACTED VERSION

       The United States of America, by and through undersigned counsel, respectfully requests

that the redacted Statement of Facts to the complaint in the above-captioned be resealed. The

documents were unsealed upon the arrest of the Defendant. A redacted version of the Statement

of Facts was also unsealed; however, not all information identified by the Government was

redacted.

       The Government moves to substitute the attached revised redacted version of the

Statement of Facts for the current redacted version which was unsealed.

       In its original motion to seal the complaint, the Government stated:

       The Affidavit also names an unindicted co-conspirator. The unindicted co-
       conspirator is integral into the overall investigation of PRADO. The public
       disclosure of the Government’s evidence could compromise the integrity of the
       investigation, including the ability of the United States to locate and arrest the
       defendant and identify the unindicted co-conspirator. The Government also
       anticipates imminently obtaining one or more search warrants for items believed to
       be in the unindicted co-conspirator’s and defendant’s possession. Premature
       disclosure of the charging documents may risk hampering those efforts or lead to
       the destruction of evidence. Thus, a sealing order is necessary to avoid hindering
       the ongoing investigation in this matter and protect the identity of the unindicted
       co-conspirator.

[Docket Entry #3, ¶2).

       In the motion, the Government asked the Court to unseal a redacted version of the

Statement of Facts after the arrest of the Defendant. The Court granted this motion on June 3,
           Case 1:21-cr-00403-RC Document 17 Filed 06/29/21 Page 2 of 2




2021. The redacted version of the Statement Facts to the Criminal Complaint was unsealed after

the arrest of the Defendant on June 11, 2021. However, not all information the Government

wished to protect in the Statement of Facts was redacted. This has been corrected and is

reflected in the substitute redacted Statement of Facts. (Attachment 1).

        WHEREFORE, the United States respectfully requests that this Court issue an Order

directing that the Clerk of the court seal the redacted Statement of Facts to the Complaint

(Attachment #1 to Docket Entry #1) and substitute the attached revised redacted Statement of

Facts in it’s place.


                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             ACTING UNITED STATES ATTORNEY
                                             D.C. Bar No. 415793


                                             /s/Mona Lee M. Furst
                                      By:    MONA LEE M. FURST
                                             Assistant United States Attorney
                                             Detailee – Federal Major Crimes
                                             Kansas Bar No. 13162
                                             United States Attorney’s Office
                                             1200 Epic Center, Suite 1200
                                             Wichita, Kansas 67202
                                             Mobile No. (316) 213-7420
                                             Mona.Furst@usdoj.gov
